Name: COMMISSION REGULATION (EC) No 196/96 of 1 February 1996 on the issuing of export licences for grape juice and grape must
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  beverages and sugar;  cooperation policy;  foodstuff
 Date Published: nan

 2. 2. 96 EN Official Journal of the European Communities No L 26/15 COMMISSION REGULATION (EC) No 196/96 of 1 February 1996 on the issuing of export licences for grape juice and grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 109/96 of 24 January 1996 (') on arrangements for the import of grape juice and must from third countries, and in par ­ ticular Article 4 (3) thereof, Whereas Article 4 of the abovementioned Regulation lays down the conditions under which special measures are to be taken by the Commission where there is an overrun of the maximum quantity of 14 000 tonnes laid down in Article 2 of that Regulation which may be imported with exemption from specific duty ; Whereas, according to the information available to the Commission on 31 January 1996, that maximum quantity will be exceeded should there be no restriction on the issuing of import licences in response to applications submitted on 29 and 30 January 1996 ; whereas, therefore, a single percentage should be applied for acceptance of the applications concerned and the issuing of licences for applications submitted from 31 January 1996 should be suspended, HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences bearing the entry referred to in Article 5 of Regulation (EC) No 109/96 for which appli ­ cations were submitted on 29 and 30 January 1996 pursuant to Article 4 ( 1 ) of that Regulation shall be issued for 95,3 % of the quantities applied for. 2 . For the products referred to in Regulation (EC) No 109/96, the issuing of import licences under that Regula ­ tion shall be suspended for all applications submitted from 31 January 1996 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 19, 25. 1 . 1996, p. 16 .